ACCEPTED
                                                                                           03-15-00222-CR
                                                                                                   6761839
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      9/2/2015 11:54:39 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                  No. 03-15-000222-CR

                                       In the                    FILED IN
                                                          3rd COURT OF APPEALS
                               COURT OF APPEALS               AUSTIN, TEXAS
                                      For the             9/2/2015 11:54:39 AM
                      THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                     at Austin                    Clerk
                      ______________________________________

                    On Appeal from the 277th Judicial District Court of
                               Williamson County, Texas
                             Cause Number 13-1923-K277
                     ______________________________________

                            MONTE KEN ROSS, Appellant
                                         v.
                          THE STATE OF TEXAS, Appellee
                       _____________________________________

               APPELLANT’S MOTION FOR EXTENSION OF TIME
                      ______________________________

        TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

        COMES NOW, Monte Ken Ross, Appellant herein, by and through his

attorney of record, Kristen Jernigan, and files this, his Motion for Extension of

Time.        In support of said motion, Appellant would show the Court the following:

        1.       Appellant’s brief was due in this case on August 25, 2015.

     2.     Appellant seeks an extension of sixty days in which to file his brief,
making his brief due on or before October 24, 2015.

       3.    In the next thirty days, the undersigned is preferentially set in a
murder trial in the 21st District Court of Bastrop County in Cause Number 15,605,
The State of Texas v. Daniel Willis. The trial is expected to last two weeks. In
addition, the undersigned is set for a hearing in the 434th District Court in Cause
Number 11-DCR-56513, The State of Texas v. Cornelius Milan Harper. This is a
capital murder case in which there are serious omissions and misstatements in the
Reporter’s Record which requires the undersigned to review eighteen volumes of
the record before September 9, 2015. Finally, the undersigned has a brief due in
the First Court of Appeals in the case of Sean McGuire v. The State of Texas, No.
01-14-00123-CR.

       4.     The undersigned has filed one previous motion for extension of time
in this case.

      5.    For the reasons set forth above, Appellant respectfully requests that he
be granted an extension of sixty days so that his brief in this case will now be due
on October 24, 2015.

                                    PRAYER

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 452-1382 (fax)
                                             Kristen@txcrimapp.com
                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been emailed to John C.

Prezas, Appellate Attorney for the Williamson County District Attorney’s Office,

at jprezas@wilco.org on September 2, 2015.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan




                                       2